Appeal from judgment of conviction, County Court, Madison County. Appellant was sentenced together with Raymond Fisher, whose appeal is considered herewith, to 20 to 30 years as a second offender for robbery, first degree. That he is a second offender is not in dispute; but since the judgment in Fisher’s ease is being reversed because the prior offense is not considered a felony in New York, and it was the manifest intention of the County Court to treat this defendant and Fisher together, the judgment is reversed in the interest of justice and in the exercise of discretion and the appellant is remanded to the County Court of Madison County for resentence. Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ., concur.